UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Filing #1 REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ended Commission File Number November 2007 000-52126 DYNASTY GAMING INC. (Translation of registrant's name into English) 759 Square Victoria, Suite 300, Montreal, Quebec, Canada H2Y 2J7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F _X_Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No _X_ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Dynasty Gaming Inc. Form 6-K On November 29, 2007, Dynasty Gaming Inc. (the “Company”) issued its unaudited consolidated financial statements for the three and nine months ended September 30, 2007 and ended September 30, 2006, and accompanying interim Management’s Discussion and Analysis of the Financial Condition and Results of Operations for the same period. This Report on Form 6-K incorporates by reference the exhibits attached hereto which were filed by the Company with the Canadian Securities Commissions on the date specified in the exhibit list. The information in this Form 6-K (including Exhibits 99.1 - 99.4) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Exhibit Index Exhibit Number Description of Exhibit 99.1 Dynasty Gaming Inc.’s Consolidated Financial Statements as at September 30, 2007 and 2006 99.2 Dynasty Gaming Inc.’s Interim Management’s Discussion and Analysis of the Financial Condition and Results of Operations for the three and six months ended September 30, 2007 and 2006 99.3 CFO Form 52-109F2 Certification of Interim Filings 99.4 CEO Form 52-109F2 Certification of Interim Filings 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DYNASTY GAMING INC. Date: December 4, 2007 By: /s/ Albert Barbusci Albert Barbusci Chief Executive Officer 3
